DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/4/2021 has been entered.  Claims 1-23, 38-41, 44-46, and 48 have been canceled.  Claims 24-37, 42, 43, 47, and 49-53 are pending in the application.  Claims 24 and 26-37 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Priority
The English transition of Applicant’s foreign priority application filed 10/21/2021 is acknowledged, however, it is noted that the foreign priority application fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application as discussed with Applicant’s Attorney, Mr. James Bonnamy on 11/2/2021 and 11/4/2021.  Specifically, the foreign priority application fails to support the limitation “wherein a thermocompression bond and an adhesive bond directly fix the organic layer of each barrier layer to the outer surfaces of the single quantum dot layer via an adhesive layer” of independent claim 25 and similarly “the organic layer of each barrier layer is directly fixed, via a thermocompression bond and an adhesive bond” as recited in instant claim 49, particularly based upon the previous discussions on the record of “a thermocompression bond and an adhesive bond” being separate or different “bond” types of the same bonded interface (see for example, the arguments filed 2/22/2021 and the interview on 2/23/2021).  The foreign priority application also fails to support the limitations of dependent claims 50-53.
Claim Rejections - 35 USC § 103
Claims 25, 42, 43, 47 and 49-53 are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US2019/0055467) in view of Dubrow (US2012/0113672), for the reasons recited in the prior office action and restated below, given that the recited claims have not been afforded the benefit of the earlier filing date of the foreign priority application given the lack of support of the claimed invention as noted above and given that the below recited teachings of Ota are supported by its foreign priority applications which are dated before the effective filing date of the instant application.
As discussed in the prior office action, Ota discloses a quantum dot (QD)-containing electronic device comprising a QD layer as an electronic device body (1) (reading upon the claimed “single quantum dot layer including quantum dots”), a sealing member (2) such as a layer of ethylene vinyl acetate (EVA) for sealing the electronic device body (1), and a multilayer protective sheet (3) for protecting the surface of the electronic device body (1) from oxygen and moisture (reading upon the claimed at least one barrier layer), wherein the protective sheet (3) may be disposed directly on the surface of the electronic device body (1) (not as shown in Fig. 1), or may be disposed over the surface of the electronic device body (1) with another member such as the sealing member (2) interposed therebetween as shown in Fig. 1, with a first protective sheet (3) on one side and a second protective sheet (3) on the opposite side (reading upon the claimed “at least two outer surfaces of the single quantum dot layer”); and wherein when the protective sheet (3) is joined to the sealing member, it is preferable for the protective sheet (3) to include a resin layer for joining which is highly adhesive to the sealing member, such as a polyethylene terephthalate layer with improved adhesion to EVA as the sealing member (2) (thus reading upon the claimed “each barrier layer includes an organic layer” and “wherein an 2·day or less, preferably 0.5 g/m2·day or less, with examples having a moisture permeability of 0.1 and 0.2 g/m2·day (reading upon the claimed moisture vapor transmission rate of at least 0.006 g/m2·day and less than 9 g/m2·day as recited in instant claims 25 and 49, Paragraph 0234, Table 1); and that in a preferred embodiment, the device includes top and bottom protective sheet layers that are attached in a mechanically hermetic manner, such that the sheets are compressed together to seal the QD-containing member or layer (reading upon the broadly claimed “thermocompression bond” to “fix the organic layer of each barrier layer to the two outer surfaces of the single quantum dot layer”, particularly given that “thermocompression” is a process limitation that as broadly recited does not provide any additional structural or material properties to differentiation the broadly claimed “thermocompression” bond from the compression bond taught by Ota) and preferably the edges of the protective sheet layers are compressed immediately after placement of the QD layer and protective sheet layers to minimize exposure of the QD layer to ambient oxygen and moisture, wherein the edges of the barriers can be hermetically attached, for example, by compression, stamping, melting, rolling, or pressing (Paragraph 0048.)  Ota discloses that the QD-containing member or QD layer comprises QDs dispersed in a matrix, preferably a polymer or resin matrix, wherein to facilitate uniform dispersion of the QDs in the matrix and prevent aggregation of the QDs, an organic compound or capping agent is utilized such as myristic acid as utilized in the examples (reading upon the 
Thus, with regards to instant claims 25 and 49, Ota discloses a wavelength converting member as in the instantly claimed invention, except Ito does not disclose that the quantum dot layer comprises 1-10wt% of a light scattering agent nor that the surface of each of the protective sheets/barrier layers is matted as in instant claims 25 and 49, and further with regards to instant claim 49, that the sealing and/or adhesive layer that directly bonds the organic layer of the barrier to the quantum dot layer is a “light-diffusion promoting layer” as instantly claimed.  However, Dubrow discloses a similar wavelength converting member comprising a QD layer containing QDs for use in QD lighting devices such as BLUs for LCDs, wherein like Ito, Dubrow discloses that the QDs are preferably coated with one or more organic/ligand coatings, embedded in one or more matrix materials and/or sealed by one or more barrier layers in order to provide QD photostability and to protect the QDs from environmental conditions including moisture (Entire document, particularly Abstract, Paragraphs 0006-0011 and 0102), wherein Dubrow discloses that in certain embodiments, one or more scattering features can be incorporated into the QD films or devices of the invention for manipulation of primary light to increase the optical path length of primary light in a QD light conversion film thereby increasing the efficiency of the QD prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With regards to instant claim 42, Ota discloses that the QD layer may have any desired dimensions, form, structure and thickness, wherein the thickness can be controlled by known methods in the art such as wet coating, spread coating and rotary coating (Paragraph 0049), and that the QD  layer may be produced into a given shape such as a shaped sheet or uniformly-thick film to which the protective sheet(s) are joined as in the examples, reading upon the claimed “quantum dot layer has a uniform thickness” limitation of instant claim 42, by applying a composition for the QD layer to a base or charged in a mold and drying by heating, wherein the dried composition may be optionally separated from the base thereby suggesting that the QD layer may be coated onto the protective sheet as a base to which the QD layer is not separated (Paragraphs 0075-0076 and 0079).  Similarly, Dubrow discloses that the QD film can be any desirable thickness and that the thickness can be controlled by any method known in the art, such prima facie obviousness to combine prior art elements according to known methods to yield predictable results, particularly given that incorporation of a thickener is a known method for controlling the thickness of a coating composition.
With regards to instant claim 43, Ota discloses that the protective sheet as well as the electronic device are preferably flexible so that the electronic device or protective sheet can be wound into a roll (Paragraph 0054), and similarly, Dubrow discloses that the matrix material can be flexible in applications where a flexible QD film is desired (Paragraph 0120), and that the barrier layers can also be flexible materials depending on the particular application (Paragraph prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claim 47, as noted above, Ota discloses that the device suffers less degradation and retains its performance at a high level even after long-term use such as exhibiting a spectral radiant energy of the quantum dots of 85% or more of the initial value after light emission for 2,000 consecutive hours thus a change of 15% or less reading upon and/or suggesting the claimed “configured to change within ±30% over 200 hours” as recited in instant claim 47 given that Ota discloses a lower change percent after a longer period.  Hence, the invention as recited in instant claim 47 would have been obvious over the teachings of Ota in view of Dubrow.
With regards to instant claims 50-53, Ota discloses an embodiment wherein the protective barrier layer (24) is wrapped over the entire surface of the quantum dot layer (22) as shown in Fig. 5 (Paragraph 0084), and also discloses, as noted above, that in a preferred embodiment, two protective barrier sheet layers are attached in a mechanically hermetic manner, wherein the edges of the barriers can be hermetically attached, for example, by compression, stamping, melting, rolling or pressing (Paragraph 0048), reading upon the configuration as recited in instant claims 52-53, wherein Ota further discloses that in a preferred embodiment, an adhesive may be used to attach the protective barrier sheets in a mechanically hermetic manner with the use of a suitable adhesive material such as an epoxy resin in terms of ease of edge prima facie obviousness to simply substitute one known element (type of seal) for another to obtain predictable results.
Response to Arguments
Applicant's arguments filed 10/4/2021 have been fully considered but they are not persuasive with regards to the prior art rejection under 35 U.S.C. 103.  The Applicant argues that the Ota reference is only prior art with respect to its earliest foreign priority application (JP2014-261118) given that the foreign priority of the instant application has been perfected by the later-filed English language translation on 10/21/2021, and that the 2014 priority document of Ota is directed to a protective sheet that is intended to be used as a packaging material, is allegedly silent regarding a barrier layer for a quantum dot layer, and allegedly is unrelated to providing improvement of properties of a moisture barrier layer of a quantum dot layer as in the present application (see pages 11-12 of the response).  However, the Examiner respectfully disagrees given that the translation of the instant foreign priority document does not fully support the claims of the instant application as currently recited as noted above, and although the Examiner notes that the 2014 priority document of Ota is not limited to packaging material and clearly . 
The rejections under 35 U.S.C. 112 as recited in paragraphs 4-5 of the prior office action have been overcome by Applicant’s claim amendments filed 10/4/2021 and hence the prior 112 rejections have been withdrawn by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 15, 2021